In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Parga, J.), entered March 8, 2003, which, upon a jury verdict, is in favor of the defendants and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs claim that certain statements made by defense counsel deprived her of a fair trial is unpreserved for appellate review (see Ritz v Lee, 273 AD2d 291 [2000]; Lind v City of New York, 270 AD2d 315 [2000]), and, in any event, is without merit (see Lauter v Village of Great Neck, 231 AD2d 553 [1996]; Torrado v Lutheran Med. Ctr., 198 AD2d 346 [1993]; Zipkin v City of New York, 196 AD2d 865 [1993]).
The plaintiffs remaining contentions are largely unpreserved for appellate review and, in any event, without merit. H. Miller, J.P., Krausman, Goldstein and Skelos, JJ., concur.